DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 03 August 2022 is acknowledged. Claims 1, 2, and 19 were amended. Claims 1-20 are currently pending and under examination.

Withdrawn Objections and Rejections
	Claims 19 and 20 (based on dependency) were rejected under 35 USC 112a. Applicant’s amendment of claim 19 has overcome the rejection of the claims and the rejections are withdrawn.
	Claim 2 was rejected under 35 USC 112d. Applicant’s amendment of the claim has overcome the rejection and the rejection is withdrawn.

Maintained Rejections
	Claims 1-20 were rejected under 35 USC 103. The rejections are maintained. The rejection of claims 1 and 19 have been updated as necessitated by applicant amendment. All rejections of current record are included in the instant office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/188119 A1 (BlueBird Bio, Inc) 10 DEC 2015 in view of Hernandez, G., et al (2011) A novel cardioprotective p38-MAPK/mTOR pathway Exp Cell Res 317(20); 2938-2949.

Regarding claim 1, Bluebird teaches a method of producing an isolated population of an expanded number of T cells for adoptive cell therapy (abstract, “the invention provides methods of T cell manufacturing that result in adoptive T cell immunotherapies with improved survival, expansion, and persistence in vivo”; page 2, lines 12-14, “a method for manufacturing T cells comprising: (a) isolating a population of T cells, e.g., tumor infiltrating cytotoxic T lymphocytes (TIL) from a subject”; page 73, lines 22-25, “compositions comprising the cells activated and expanded as described herein may be utilized in the treatment and prevention of diseases that arise in individuals who are immunocompromised. In particular, compositions comprising the modified T cells manufactured by the methods contemplated herein are used in the treatment of cancer”). 
Bluebird teaches that the method comprises culturing isolated T cells having antigen specificity for a cancer antigen in vitro (page 2, line 16, “culturing the T cells to proliferate”; page 40, lines 19-21, “T cells modified to express an engineered TCR or CAR contemplated herein may be referred to as, ‘antigen-specific redirected T cells’”; page 80, lines 17-18, “t cells are modified to express an engineered TCR or CAR that targets cancer cells that express a target antigen”; page 28, lines 5-6, “T cells are isolated from an individual and modified without further manipulation ex vivo or in vitro”).
Bluebird further teaches that the T cells are cultured in the presence of an inhibitor of the AKT/mTOR pathway (page 2, lines 12-20, “a method for increasing the proliferation of T cells expressing an engineered T cell receptor is provided. Such methods may comprise, for example, harvesting a source of T cells from a subject, stimulating and activating the T cells in the presence of one or more inhibitors of the P13K/AKT/mTOR pathway, modification of the T cells to express an engineered TCR or CAR, and expanding the T cells in culture”). 
Bluebird teaches that “the terms ‘mTOR inhibitor’ or ‘agent that inhibits mTOR’ refers to a nucleic acid, peptide, compound, or small organic molecule that inhibits at least one activity of an mTOR protein” (page 35, lines 24-26). Bluebird further teaches that “inhibition of mTORC1 and/or mTORC2 activity can be determined by a reduction in signal transduction of the P13K/Akt/mTOR pathway. A wide variety of readouts can be used to establish a reduction of the output of such signaling pathway. Some non-limiting exemplary readouts include… (3) a decrease in phosphorylation of signaling molecules downstream of mTOR, including but not limited to ribosomal S6” (paragraph bridging pages 35 and 36). 
Bluebird further teaches expanding the number of cultured T cells after culturing the isolated T cells in the presence of a P13K/Akt/mTOR pathway inhibitor (page 24, lines 8-13, “the method for increasing the proliferation of T cells expressing an engineered T cell receptor is provided. Such methods may comprise, for example, harvesting a source of T cells from a subject, stimulating and activating the T cells in the presence of one or more inhibitors of the P13K/AKT/mTOR pathway, modification of the T cells to express an engineered TCR or CAR, and expanding the T cells in culture”).
Bluebird, however, does not teach that the T cells are cultured in the presence of a p38 mitogen activated protein kinase (p38 MAPK) inhibitor.
Hernandez studied mechanisms regulating activation of mTOR and the consequences of that activation in the ischemic heart (abstract). Hernandez teaches a novel oxidant stress-activated pathway regulating mTOR that is critically dependent on p38-MAPK and Akt. Stating that “this novel p38-regulated pathway signals downstream through REDD1, Tsc2, and 14-3-3 proteins to activate mTOR.” (abstract). Hernandez further teaches that it was reported that p38 activates mTOR in response to oxidant stress in the A547 cancer cell line and that this was a surprising finding on two fronts: 1) mTOR is typically inhibited by stressors, and 2) p38 had never been implicated in regulation of mTOR (page 2, paragraph 2). 
Hernandez teaches that “importantly, activation of mTOR, as determined by ribosomal S6 protein phosphorylation, was markedly reduced when p38 activity was inhibited by three unrelated small molecule inhibitors, SB202190, SB239063 (a third generation p38 inhibitor)…, and VX-702. This same result was obtained when p38 levels were depleted using siRNA strategies. To our knowledge, these data demonstrate for the first time that p38 is a central regulator of the mTOR pathway” (page 5, paragraph 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a p38 MAPK inhibitor as taught by Hernandez as the mTOR inhibitor in the method taught by Bluebird. A skilled artesian would have recognized that a p38 MAPK inhibitor could be used for this purpose, as Hernandez teaches the marked reduction in mTOR with the use of p38 MAPK inhibitors. Furthermore, Hernandez measured the reduction in mTOR caused by the p38 MAPK inhibitors using a marker that is disclosed by Bluebird for identifying mTOR inhibitors for use in the invention.

Regarding claim 2, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches introducing a nucleic acid encoding a chimeric antigen receptor (CAR) into the T cells in the presence of a p38 MAPK inhibitor and under conditions to express the CAR by the T cells (page 2, lines 21-30, “method for manufacturing T cells comprising: (a) activating a population of T cells and stimulating the population of T cells to proliferate; wherein activation and stimulation steps are performed in the presence of an inhibitor of AKT/mTOR pathway; (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR); (c) culturing the transduced T cells to proliferate”; page 85, lines 1-3, “genetically modifying said immune effector cells with a vector comprising a nucleic acid encoding an engineered TCR or CAR as contemplated herein”).  

Regarding claim 3, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches introducing a nucleic acid encoding an exogenous T cell receptor (TCR) into the T cells in the presence of a p38 MAPK inhibitor and under conditions to express the TCR by the T cells (page 2, lines 21-30, “method for manufacturing T cells comprising: (a) activating a population of T cells and stimulating the population of T cells to proliferate; wherein activation and stimulation steps are performed in the presence of an inhibitor of AKT/mTOR pathway; (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR); (c) culturing the transduced T cells to proliferate”; page 85, lines 1-3, “genetically modifying said immune effector cells with a vector comprising a nucleic acid encoding an engineered TCR or CAR as contemplated herein”).  

Regarding claim 4, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that the T cells are tumor infiltrating lymphocytes (page 2, lines 13-14, “isolating a population of T cells, e.g., tumor infiltrating cytotoxic T lymphocytes (TIL), from a subject”).

Regarding claim 5, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Hernandez teaches p38 MAPK activity was inhibited by three unrelated small molecule inhibitors including SB202190, SB239063, and VX-702, and that the same result was obtained with p38 levels were depleted using siRNA strategies (page 5, paragraph 5). 
Instant application [0048] teaches that examples of pharmacological p38 MAPK inhibitors include SB202190, and SB239063. Based on this teaching, the use of SB202190 and SB239063 by Hernandez is anticipated to meet the limitation of pharmacological inhibitor.

Regarding claim 6, Bluebird in view of Hernandez teaches the method of claim 5 as discussed above. 
Hernandez further teaches that the pharmacological p38 MAPK inhibitor is SB202190 or SB239063 (page 5, paragraph 5).

Regarding claim 7, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Hernandez teaches p38 MAPK activity was inhibited by three unrelated small molecule inhibitors including SB202190, SB239063, and VX-702 (protein inhibitors), and that the same result was obtained with p38 levels were depleted using siRNA strategies (page 5, paragraph 5).

Regarding claim 8, Bluebird in view of Hernandez teaches the method of claim 7 as discussed above. 
Hernandez teaches that p38 MAPK activity was inhibited by small molecule inhibitors and that the same result was obtained when p38 levels were depleted using siRNA (small interfering RNA) strategies (page 5, paragraph 5), which is an RNA interference (RNAi) agent.

Regarding claim 9, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches culturing the T cells in the presence of interleukin-2 (IL-2), interleukin-7 (IL-7), interleukin-15 (IL-15, or interleukin-12 (IL-12) or a combination of two or more of the foregoing (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies and IL-2, IL-7, and/or IL-15”; page 31, lines 24-29, “conditions appropriate for T cell culture include an appropriate media… and one or more factors necessary for proliferation and viability including, but not limited to serum…, interleukin-2 (IL-2),… IL-7,…IL-12, IL-15”).

Regarding claim 10, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that the T cell population produced according to the method are CD8+ (page 15, lines 28-30, “immune effector cells contemplated herein are T lymphocytes, in particular cytotoxic T cells (CTLs; CD8+ T cells)…”).

Regarding claim 11, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that “the resulting T cell compositions are enriched in developmentally potent T cells that have the ability to proliferate and express one or more of the following biomarkers: CD26L…” (page 23, lines 12-15) and that “compositions of the present invention comprise an amount (of) modified T cells manufactured by the methods contemplated herein… the pharmaceutical T cell compositions comprises potent T cells having one or more, or all of the following markers: CD62L…” (page 72, lines 28-32).
Furthermore, in studies conducted by Bluebird, T cells treated with inhibitors of the AKT/mTOR pathway showed significant increases in CD62L expression (page 87, lines 6-9).

Regarding claim 12, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that that the population of T cells produced according to the method provides  an increase in any one or more of:
(i) persistence upon in vivo transfer (abstract), 
(ii) proliferation upon in vivo transfer (abstract), 
(iii) trafficking to tumor site(s) upon in vivo transfer (page 80, lines 17-22); 
(iv) antitumor activity upon in vivo transfer (page 15, lines 10-12), 
(vii) proportion of T cells with a central memory T cell phenotype (page 27, lines 28-31). 
Bluebird further teaches that the activating and stimulating steps performed in the presence of the inhibitor results in maintaining proliferation of the T cells compared to the proliferation of T cells that were activated and stimulated in the absence of the inhibitor (page 2, lines 17-20).

Regarding claim 13, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches culturing the T cells in the presence of one or more non-specific T cells stimuli, one or more cytokines, and the p38 MAPK inhibitor (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies and IL-2, IL-7, and/or IL-15”; page 31, lines 24-29, “conditions appropriate for T cell culture include an appropriate media… and one or more factors necessary for proliferation and viability including, but not limited to serum…, interleukin-2 (IL-2),… IL-7,…IL-12, IL-15”; page 2, lines 16-18, “culturing the T cells to proliferate; wherein the activating and stimulating steps performed in the presence of the inhibitor of the P13K/AKT/mTOR pathway results in maintaining proliferation”).

Regarding claim 14, Bluebird in view of Hernandez teaches the method of claim 13 as discussed above.
Bluebird further teaches that expanding the number of T cells in the presence of the p38 MAPK inhibitor comprises culturing the cells for approximately 14 days in the presence of the inhibitor (page 31, line 19, “the T cell composition may be cultured for 14 days”).

Regarding claim 15, Bluebird in view of Hernandez teaches the method of claim 13 as discussed above. 
Bluebird further teaches that the non-specific T cell stimuli are one or more of anti-CD3 antibodies and anti-CD28 antibodies (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies”).

Regarding claim 16, Bluebird in view of Hernandez teaches the method of claim 13 as discussed above. 
Bluebird further teaches that the cytokine is IL-2 (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies and IL-2, IL-7, and/or IL-15”; page 87, lines 4-9, “T cells cultured with IL-2 in vitro have been shown to reduce CD62L expression and therefore correlate with reduced anti-tumor potency of tumor-specific T cells. Surprisingly, the present inventor has discovered that the AKT inhibitor MK-2206 significantly increases CD62L expression at all concentrations of MK-2206 tested after seven days of culture in the presence of IL-2”).

Regarding claim 17, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches an isolated population of T cells produced by the method (page 72, lines 28-29, “compositions of the present invention comprise an amount of modified T cells manufactured by the methods contemplated herein”; page 73, lines 22-24, “compositions comprising the cells activated and expanded as described herein may be utilized in the treatment and prevention of diseases that arise in individuals who are immunocompromised”).

Regarding claim 18, Bluebird in view of Hernandez teaches the isolated population of T cells of claim 17 as discussed above. 
Bluebird further teaches that the cells can be included in a pharmaceutical composition comprising the T cells and a pharmaceutically acceptable carrier (page 73, lines 22-24, “compositions comprising the cells activated and expanded as described herein may be utilized in the treatment and prevention of diseases that arise in individuals who are immunocompromised”; page 73, lines 32-33, “pharmaceutical compositions comprising modified T cells contemplated herein may further comprise buffers such as neutral buffered saline, phosphate buffered saline…”; page 73, lines 29-31, “pharmaceutical compositions contemplated herein comprise an amount of genetically modified T cells, in combination with one or more pharmaceutically or physiological acceptable carriers, diluents, or excipients”).

Regarding claim 19, Bluebird in view of Hernandez teaches the method according to claim 1 as discussed above.  
As discussed in the rejection of claim 1, Bluebird teaches that the method is used to produce an isolated population of an expanded number of T cells (abstract, “the invention provides methods of T cell manufacturing that result in adoptive T cell immunotherapies with improved survival, expansion, and persistence in vivo”; page 2, lines 12-14, “a method for manufacturing T cells comprising: (a) isolating a population of T cells, e.g., tumor infiltrating cytotoxic T lymphocytes (TIL) from a subject”; page 73, lines 22-25, “compositions comprising the cells activated and expanded as described herein may be utilized in the treatment and prevention of diseases that arise in individuals who are immunocompromised. In particular, compositions comprising the modified T cells manufactured by the methods contemplated herein are used in the treatment of cancer”). 
Bluebird further teaches a method comprises administering to the mammal one or more T cells from the population of T cells produced by the method in an effective amount to treat cancer in the mammal (page 9, lines 3-5, “a method of treating a cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a T cell composition contemplated herein”; page 19, lines 5-10, “the term ‘therapeutically effective amount’ includes an amount that is effective to ‘treat’ a subject (e.g., a patient). When a therapeutic amount is indicated, the precise amount of the compositions of the present invention to be administered can be determined by a physician with consideration of individual differences in age, weight, tumor size, extent of infection or metastasis, and condition of the patient (subject)”).

Regarding claim 20, Bluebird in view of Hernandez teaches the method of claim 19 as discussed above. 
Bluebird further teaches that the T cells are autologous to the mammal (page 25, line 20, “T cells may be autologous/autogeneic (‘self’)”).



Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-20 under 35 USC 103, applicant argues that the amendment of the claims to indicate that the number of cells is expanded renders the claims non-obvious over the combination of the cited references Bluebird and Hernandez. (response, page 6, paragraph 1).
Applicant argues that Hernandez assesses the biological consequences of p38-mediated activation of mTOR following oxidant stress and that the results of these studies show that inhibiting p38 MAPK had undesirable consequences for cells and argues that Hernandez teaches that inhibiting p38 MAPK makes cells more prone to die after oxidative stress (response, page 6, paragraphs 4-5). Applicant argues that this teaching would not have led one of ordinary skill in the art to have a rationale to modify the method of Bluebird to employ a p38 MAPK inhibitor to prepare an isolated population of an expanded number of T cells for adoptive therapy as claimed. Applicant argues that a prima facie case of obviousness requires a reasonable expectation of success and that in the case at hand, one of ordinary skill in the art would not have had a reasonable expectation of success in expanding the number of T cells that were cultured in the p38 MAPK inhibitor, as claimed, in view of the teachings of Hernandez (response, page 6, paragraph 6). 
	In the rejections of record the reference Hernandez is introduced to demonstrate that p38-MAPK has been identified as a regulator of mTOR. Hernandez teaches that mTOR activation is “critically dependent on p38-MAPK and Akt” (abstract). Bluebird teaches T cells are activated and expanded in the presence of one or more agents that inhibit a P13K/AKT/mTOR pathway (page 30, lines 24-26). The studies performed by Hernandez are focused on neonatal rat ventricular myocyte cell cultures and were performed under conditions that differ from those disclosed by Bluebird for methods of manufacturing T cell compositions for adoptive T cell immunotherapies. For these reasons one of ordinary skill in the art would recognize that the method taught by Bluebird would not be impacted by the results determined by Hernandez.
It is further noted that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
In this case, a skilled artesian would have had a reasonable expectation of success in using a p38-MAPK inhibitor in the methods taught by Bluebird as Bluebird teaches that the use of inhibitors of the P13/AKT/mTOR pathway can enhance the proliferation of T cells for the purposes of generating cells for adoptive cell therapies. Bluebird also teaches that the inhibition of mTOR can be measured in a variety of ways (page 35, lines 30-31) one of which is the decrease in phosphorylation of signaling molecules downstream of mTOR, including ribosomal S6 (page 36, lines 4-5). Hernandez teaches that in addition to AKT (which was known to Bluebird), p38-MAPK is also a regulator of the mTOR pathway and teaches that the activation of mTOR was markedly reduced as determined by ribosomal S6 protein phosphorylation when p38 activity was inhibited (page 5, paragraph 5). Based on the teachings of Hernandez and the measurement used to determine mTOR activation reduction, a skilled artesian would have had a reasonable expectation of success in using an inhibitor of p38 in the method of Bluebird.
Applicant further argues that applicant’s disclosure demonstrates unexpected, i.e., surprising, effect provided by the invention that would serve to rebut the prima facie case of obviousness and confirm the nonobviousness of the invention in view of the cited references (response, page 7, paragraph 1). Applicant argues that based on the teachings of Hernandez, one of ordinary skill in the art would have expected that inhibiting p38 MAPK makes cells more prone to die after oxidative stress (response, page 7, paragraph 2). Applicant argues that contrary to this expectation, the data included in the present application shows that p38 inhibition reduces death. Applicant argues that in example 2, mouse T cells were stimulated and the number of cells were expanded in vitro in the presence of a p38 inhibitor and that the levels of cells which underwent apoptosis were measured. Applicant states that in the example, p38 inhibition reduced cell death during expansion as measured by apoptotic cell marker Annexin and shown in figures 5B and 5C (response, page 7, paragraph 3). Applicant further argues that in another experiment, mouse T cells were stimulated and the number of cells were expanded for 10 days in vitro in the presence of p38 inhibitor. Applicant states that on day 5 the cells were re-stimulated and that apoptosis was reduced upon TCR re-stimulation in T cells (response, page 7, paragraph 4). 
Applicant argues that these results could not have been reasonably predicted by a person of ordinary skill in the art in view of the disclosures of Bluebird and Hernandez. Accordingly, applicant states that the reduced apoptosis provided by the claimed invention must be considered unexpected, i.e., surprising.
Applicant argues that the unexpected effect produced by the invention as defined by the pending claims rebuts any prima facie case of obviousness that may have been set out by the office, such that the obviousness rejection based on Bluebird and Hernandez should be withdrawn.
As discussed previously, the reference Hernandez in introduced into the rejections of record to demonstrate that p38-MAPK has been identified as a regulator of mTOR. Based on the teachings of Bluebird, the inhibition of mTOR in T cell culture for adoptive cell therapies can enhance proliferation of the cells. The results discussed by applicant are inherent to the method taught by Bluebird and Hernandez.
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that by implementing the method taught by Bluebird and Hernandez a skilled artesian would achieve the results of the claimed method.
Furthermore, the results discussed by applicant in the arguments would not have been surprising to a skilled artesian in view of the teachings of Bluebird. Bluebird teaches that a population of T cells activated and expanded in the presence of an agent that inhibits a P13K/AKT/mTOR cell signaling pathway are expanded at least between 1.5 and 1000-fold or more compared to a population of T cells activated and expanded without a P13K/AKT/mTOR inhibitor (page 31, lines 3-8). Bluebird also teaches that T cells cultured with the inhibitor maintained proliferation compared to T cells cultured without the inhibitor (page 2, lines 27-30). 
	
For the reasons discussed above, applicant's arguments filed 03 August 2022 were not found to be persuasive. 




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647